Claimant in the course of his employment sustained a double hernia. He was then sixty-seven years of age, and while there is medical proof in the record that surgery is indicated and would cure the disability, there is also proof that because of the claimant’s age, surgery is not advisable. The finding of the board, therefore, that claimant’s refusal to undergo a corrective operation is not unreasonable must be sustained. There is undisputed medical proof, however, by claimant’s own physician, that he can “ do light work ”. There is some proof in the record, by admission of the claimant, that the employer has offered him a supervisory job at his previous wage involving no *1032heavy physical effort. The record is somewhat uncertain in respect of this offer, but it has not been reflected at all in the board’s findings or decision. If work which claimant can do is available, he would not be justified both in refusing surgical treatment and in refusing the work. The facts with reference to the kind of work offered should be developed by the board with medical opinion in regard to it if that is deemed necessary. Decision and award reversed, on the law, and the claim remitted, with costs against the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., dissents, and votes to affirm.